                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


BENJAMIN FOX                                       CASE NO. 2:18-CV-00502

VERSUS                                             JUDGE JAMES D. CAIN, JR.

NU LINE TRANSPORT, L L C, ET AL                    MAGISTRATE JUDGE KAY

                                  MEMORANDUM ORDER

       Before the Court is “Defendants’ Motion in Limine to Limit Testimony of Lt.

Stephen Cyprien, Exclude Portions of the Uniform Motor Vehicle Traffic Crash Report,

and Exclude Traffic Citation Evidence” (Rec. 55). Defendants argue that Lt. Cyprien has

not been designated or qualified as an expert, therefore, his testimony should be limited to

the facts within his personal knowledge, such as his observations when he arrived on the

scene of the subject motor vehicle accident, any photographs or measurements he took, and

the steps of his investigation. Specifically, Defendants argue that Lt. Cyprien should be

prohibited from providing his opinions as to causation, who was at fault, and his reasons

for issuing any citations. Defendants further request that portions of the accident report

authored by Lt. Cyprien be redacted and excluded as inadmissible hearsay and improper

opinions on causation or fault.

       Lt. Cyprien was called to investigate the scene of the accident after it happened.

Defendants argue that he does not have any specialized training in accident investigation

or accident reconstruction, and he has never testified as an expert in court.




                                              1
       Plaintiffs argue that Lt. Cyprien should not prohibited from testifying about facts,

such as observations upon arriving at the scene, measurements taken, photographs taken,

steps taken in the officer’s investigation, who he spoke with, what the witnesses said, and

who reported injuries at the scene. Franco v. Mabe Trucking Co., 2019 WL 1285381, at *7

(W.D. La. 2019). Plaintiffs also argue that statements made by witnesses or parties at the

scene are likewise admissible, citing Franco. Rule 801 of the Federal Rules of Evidence

provides that an opposing party’s statement is not hearsay and is admissible if the statement

was made by the party in an individual or representative capacity. Plaintiffs suggest that

Defendant Brumfield, the driver of the Freightliner Tractor, stated to Lt. Cyprien that he

was traveling 40 mph at the time of the crash.

       Plaintiffs further argue that the fact that Defendant Brumfield received a citation is

relevant and admissible even though they agree that the mere payment of a ticket is not

conclusive admission of fault. Plaintiffs rely on Rule 401 of the Federal Rules of Evidence

which provides that “[e]vidence is relevant if: (a) it has any tendency to make a fact more

or less probable than it would be without the evidence; and (b) the fact is of consequence

in determining the action.”

       Plaintiffs remark that even though Mr. Brumfield was not exceeding the normal

speed limit, because of the icy road conditions, he was exceeding the safe speed limit for

the icy conditions. Plaintiffs suggest that Mr. Brumfield can explain at trial why he paid

the traffic ticket. Defendants argue that a ruling on Lt. Cyprien’s testimony regarding Mr.

Brumfield’s statement to Lt. Cyprien that he was traveling at 40 mile per hour should be



                                             2
deferred until the trial of this matter in order for the Court to examine how and in what

context the statement is offered.

       Defendants argue that any testimony and evidence regarding the traffic citation

issued by Lt. Cyprien to Mr. Brumfield is not admissible at trial. In Ruthardt v. Tennant,

215 So.2d 805, 507-808 (La. 1968), the Louisiana Supreme Court ruled that evidence that

a party is charged with a traffic violation or convicted is inadmissible in a civil action

arising out of the accident, reasoning that the opinions of the officer is often not reliable

because they are the result of expediency. The Court agrees that any evidence regarding

the speeding ticket is inadmissible lay opinion testimony.

       The Court agrees that Lt. Cyprien should not be allowed to testify as to causation,

however, he should be able to testify as to Mr. Brumfield’s statement to Lt. Cyprien

regarding his speed at the time of the accident. The Court finds that Mr. Brumfield’s

statement is admissible as an opposing party’s statement pursuant to Rule 801.

       Defendants seek to exclude portions of the Uniform Motor Vehicle Traffic Crash

Report that reference Lt. Cyprien’s opinions as to the cause of the accident, or who was at

fault. Defendants cite Williams v. Gaitsch, 2011 WL 13286179, at *2 (W.D. L. 2011), in

which the court stated that only those “portions of the report that reflect the police officer’s

first-hand observations based on his investigation and experience are properly admissible

under 803(8)(A)(iii).” “[T]he Fifth Circuit has consistently excluded the portions of police

reports that contained the officer’s opinions and conclusions.” Id. As previously noted, any

opinion as to causation is inadmissible. The Court finds that the Crash Report is



                                               3
inadmissible as hearsay and will only be allowed to refresh the officer’s memory or for

impeachments purposes.

                                    CONCLUSION

       Based on the foregoing,

       IT IS ORDERED that the Motion in Limine is GRANTED IN PART and

DENIED IN PART. The motion is granted to the extent that Mr. Cyprien is prohibited

from providing testimony as to causation, the Uniform Motor Vehicle Traffic Crash Report

is excluded and Mr. Cyprien will be allowed to testify at court; if needed, he may refer to

the Crash Report to refresh his memory; the motion is granted to the extent that evidence

that Mr. Brumfield was issued a speeding citation will not be permitted; otherwise the

motion is denied.

       THUS DONE AND SIGNED in Chambers on this 31st day of March, 2020.



                      ____________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                            4
